UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 021-165129 SAN LOTUS HOLDING INC. (Exact name of registrant as specified in its charter) California 45-2960145 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9, SUITE 202 ROSEMEAD, CA91770 (Address of principal executive office and zip code) 626-800-6861 (phone) (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox  As of March 31, 2016, 42,003,333 shares of the Registrant's common stock, $1 par value, were outstanding. SAN LOTUS HOLDING INC. FORM 10-Q For the quarter ended March 31, 2016 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of March 31, 2016 (Unaudited) and December 31, 2015 (Audited) 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended March 31, 2016 and 2015 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 (Unaudited) 3 Notes to Unaudited Consolidated Financial Statements. 4 - 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4 Controls and Procedures. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this "Report") contains "forward-looking statements." Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as "anticipate," "believe," "estimate," "intend," "could," "should," "would," "may," "seek," "plan," "might," "will," "expect," "predict," "project," "forecast," "potential," "continue," negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise.Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Report. SAN LOTUS HOLDING INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2016 December 31, 2015 ASSETS Current Assets Cash and cash equivalents 14,184 136,125 Prepaid and other current assets 1,045,752 469,008 Total Current Assets 1,059,936 605,133 Property and equipment, net 6,008,269 5,891,504 Goodwill 1,167,726 1,145,848 Other receivable-noncurrent 27,079,269 26,967,654 Other assets 7,049 6,882 Total Assets 35,322,250 34,617,021 LIABILITIES AND EQUITY Current Liabilities Accounts payable 44,317 39,118 Accrued liabilities 252,427 327,344 Unearned revenue 207,580 295,803 Total Current Liabilities 504,325 662,265 Stockholders' Equity Common stock, shares issued 42,003,333 42,003,333 Additional paid-in capital 24,000 24,000 Treasury Stock -1,815,415 -1,815,415 Common stock, outstanding 40,211,918 40,211,918 Less: Subscription receivable -2,879,303 -2,811,034 Accumulated deficit -883,932 -934,578 Accumulated other comprehensive loss -1,630,757 -2,511,550 Total San Lotus Holding Inc. stockholders' equity 34,817,926 33,954,756 Noncontrolling interest 0 0 Total Equity 34,817,926 33,954,756 Total Liabilities and Equity 35,322,250 34,617,021 Stockholders' Equity Common stock, shares authorized 150,000,000 150,000,000 Common stock, par value 1 1 Treasury Stock, shares 1,815,415 1,815,415 Common stock, outstanding shares 40,187,918 40,187,918 The accompanying notes are an integral part of these consolidated financial statements. 1 SAN LOTUS HOLDING INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) 2016 2015 Revenue 279,402 0 Cost of sales 64,724 0 Gross profit 214,678 0 General and administrative expenses 164,034 45,321 Profit (Loss) from Operations 50,644 -45,321 Other income (expenses) Interest income 1 0 Total other income (expense) 1 0 Net loss before income taxes 50,645 -45,321 Provision for income taxes 0 Net income (loss) 50,645 -45,321 Net loss attributable to noncontrolling interest 0 Net income (loss) attributable to San Lotus Holding Inc. 50,645 -45,321 Net Loss Per Share Basic and Diluted 0.00 -0.01 Weighted Average Shares Outstanding: Basic and Diluted 10,723,343 4,527,558 Other comprehensive income, net of tax: Net income (loss) 50,645 -45,321 Foreign currency translation adjustment, net of tax -218,454 Total comprehensive income (loss) 50,645 -263,775 Comprehensive income (loss) attributable to the noncontrolling interest 0 0 Comprehensive income (loss) attributable to San Lotus Holding Inc. 50,645 -263,775 The accompanying notes are an integral part of these consolidated financial statements. 2 SAN LOTUS HOLDING INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) 2016 2015 Cash Flows from Operating Activities Net income (loss) 50,645 -45,321 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 24,687 7,460 Changes in operating assets and liabilities: Accountants receivable -17,115 Other receivable -66 Prepaid and other current assets -37,569 -23,593 Other Assets 8,409 Accountants payable -75,934 Accrued expenses 15,430 Unearned Revenue -88,223 Other payable -1,600 Net cash used in operating activities -121,336 -61,454 Cash Flows from Investing Activities Acquistion of Mao Ren, net of cash acquired 36,806 Net cash provided by (used in) investing activities 0 36,806 Cash Flows from Financing Activities Issuance of common stock 0 0 Capital contribution 0 0 Net cash provided by financing activities 0 0 Effect of exchange rate changes on cash and cash equivalents -605 58,354 Net increase (decrease) in cash and cash equivalents -121,941 33,706 Cash and cash equivalents, beginning of the year 136,125 13,096 Cash and cash equivalents, ending of the year 14,184 46,802 Supplemental disclosure of cash flow information Cash paid during the period for: Interest expense 0 0 Income tax 0 Supplemental disclosure of noncash financing activities Issuance of note payable to acquire land 0 6,195,484 The accompanying notes are an integral part of these consolidated financial statements. 3 SAN LOTUS HOLDING INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SAN LOTUS HOLDING INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES Nature of Operations San Lotus Holding Inc.(the "Company" or "San Lotus"), was incorporated on June 21, 2011 in the State of Nevada and changed our state of incorporation from the State of Nevada to the State of California (the "Conversion") on July 21, 2015. The Company is in the initial stages of opening a travel agency in Taiwan through its wholly owned subsidiary, Green Forest Management Consulting Inc., a Taiwan company. The Company has not conducted business operations nor had revenues from operations since its inception. The Company's business plan is to desig and market global travel packages and affinity travel excursions through out the world, and develop a global travel and leisure agency business. The Company, through its recent acquisition, is engaged in the provision of travel services, including hotel reservation services, airline ticketing, and travel package in the United States. The Company's year-end is December 31. Basis of presentation The accompanying consolidated financial statements of the Company have been prepared in conformity with accounting principles generally accepted in the United States of America ("U.S. GAAP"). Consolidation Policy The consolidated financial statements of the Company include the accounts of San Lotus Holding, Inc. and its subsidiaries. Intercompany accounts and transactions have been eliminated in consolidation. Going Concern The accompanying consolidated financial statements were prepared on a going concern basis, which assumes the realization of assets and discharge of liabilities in the normal course of business. As shown in the accompanying consolidated financial statements, the Company had an accumulated deficit of $883,932 as of March 31, 2016. The Company faces all the risks common to companies at the development stage, including capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams and difficulties in managing growth. The Company's losses raise substantial doubt about its ability to continue as a going concern. The Company's consolidated financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. The Company is currently addressing its liquidity issue by continually seeking investment capital through private placements of common stock and debt. The Company believes its current and future plans enable it to continue as a going concern. The Company's ability to achieve these objectives cannot be determined at this time. These consolidated financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities other than the normal course of business and at amounts which may differ from those in the accompanying consolidated financial statements. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue recognition The Company's revenues are principally derived from providing hotel reservation, air ticketing, other travel and non-travel services. The Company recognizes revenues when all of the following have occurred: persuasive evidence of arrangement with the customer, services have been performed, fees are fixed or determinable and collectability of the fees is reasonably assured, as prescribed by ASC 605-10,Revenue Recognition, Overall. These criteria as related to revenues are considered to have been met as follows: Packaged-tour: The Company receives referral fees from travel product providers for packaged -tour products and services through its service platform and branch offices. Referral fees are recognized as commissions on a net basis after the packaged-tour service are rendered and collections are reasonably assured . In case s where these entities undertake the majority of the business risks and acts as principal related to the travel tour services provided, revenues are recognized at gross amounts received from customers after the services are rendered. Loss due to obligations from cancelled travel services of such principal arrangement is minimal in the past. Air ticketing services: Commissions from air ticketing services rendered are recognized upon the issuance of air tickets, net of estimated cancellations.
